Citation Nr: 0423117	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-04 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for acne 
vulgaris, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Other matters

The veteran's appeal originally also encompassed the issue of 
entitlement to an increased rating for post traumatic stress 
disorder.  This issue was the subject of a separate, final  
Board decision in September 2001 and accordingly will not be 
further discussed in this decision.  See 38 C.F.R. § 20.1100 
(2003).  

The record reflects that service connection for acne vulgaris 
was granted by rating action in December 1968; a 30 percent 
evaluation was assigned, effective August 31, 1968.  
Following VA examination showing improvement in the skin 
condition, a January 1974 rating decision reduced the 
disability evaluation to 10 percent, effective April 1, 1974.  
By letter dated February 6, 1974, the veteran filed a notice 
of disagreement with the reduction.  In the last paragraph of 
that letter, the veteran stated the following: "I certainly 
wish that the Veterans Administration would reconsider my 
disability reduction and maintain my rating at 30%."  In May 
1974, following reexamination of the veteran's skin 
condition, the 30 percent evaluation was restored, effective 
August 31, 1968.  

In the August 2004 Informal Hearing Presentation (IHP), the 
veteran's representative maintains that the veteran's 
February 1974 notice of disagreement represented an inferred 
claim for increased rating and that a Statement of the Case 
(SOC) should have been issued at that time.  See IHP dated 
August 10, 2004, pgs. 9-10.  It was also contended that "an 
inferred claim for an increased evaluation has remained open 
for almost 30 years."  Id. at 10.  In response, the Board 
notes that the veteran was provided an SOC on the issue of 
entitlement to an increased rating for acne vulgaris in April 
1998.  Insofar as the representative's contentions can be 
construed as argument for an earlier effective for any 
increased rating for acne vulgaris, such argument would, at 
this juncture, be premature.  


REMAND

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected acne 
vulgaris.  

Reasons for remand

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Specifically, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2002); see also Quartuccio 
v. Principi , 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After a careful review of the record, the Board has 
determined that there has been no VCAA compliance letter 
issued in regards to the increased rating claim on appeal.  A 
recent decision of the United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C.A. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if 
the record has a procedural defect with respect to notice 
required under the VCAA, this may no longer be cured by the 
Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Medical evidence 

The most recent VA examination of record was conducted in 
June 2002.  The examiner noted that the veteran had been seen 
in the past for acne eruptions, the last time being 
approximately two years ago.  Upon review, the Board notes 
that there are no treatment records relating to the veteran's 
acne in the claims file.  The evidence of record consists 
solely of VA examinations conducted in October 1997 and June 
2002.  

VA examination 

Under the version of Diagnostic Code 7806, applicable prior 
to August 30, 2002, a 50 percent rating is warranted if there 
is eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

The veteran contends that his service-connected skin disorder 
is exceptionally repugnant.  The June 2002 VA examination 
noted "extensive pocked, deep scarring over the face, 
posterior neck, anterior chest and back" however, the 
examiner provided no indication that the condition was 
considered "exceptionally repugnant."  As the case is being 
returned for the above reasons, the Board feels that the 
veteran should be afforded another VA examination.  

Additional claim

In the August 2004 Informal Hearing Presentation (IHP) , the 
veteran's representative maintains that a separate disability 
evaluation for scars resulting from the service-connected 
acne vulgaris is warranted.  See IHP dated August 10, 2004, 
pgs, 7-9.  This contention should be addressed in determining 
whether the veteran's service-connected acne vulgaris 
warrants a higher rating.  

The Board points out that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations under different diagnoses.  38 C.F.R. § 4.14 
(2003).  Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions can be duplicative of or overlapping 
with the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).



Accordingly, this case is REMANDED to the VBA for the 
following actions:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the veteran and his 
representative should be informed as to 
what evidence and information they are 
responsible for providing and what is 
VA's responsibility.  The veteran should 
be asked to identify any recent medical 
examination and treatment records 
pertaining to his acne vulgaris.  VBA 
should attempt to obtain such records 
from the veteran himself or otherwise.  
Any such records so obtained should be 
associated with the veteran's VA claims 
folder.

2.  VBA should schedule the veteran for a 
VA dermatology examination to determine 
the current severity of the service-
connected acne vulgaris.  All findings 
should be reported in detail.  Color 
photographs of the involved areas should 
be included.  The examiner should report 
the percentage of exposed areas, and the 
percentage of the total body affected by 
acne vulgaris.  The examiner should also 
note whether the acne vulgaris is 
manifested by ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or is 
exceptionally repugnant.  

3.  Thereafter, VBA should readjudicate 
the issue of entitlement to increased 
rating for acne vulgaris.  VBA should 
also consider whether a separate rating 
is warranted for scars resulting from the 
service-connected acne vulgaris.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




